Citation Nr: 0218593	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  01-07 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES


1.  Entitlement to an initial compensable rating for 
bilateral high frequency hearing loss.  

2.  Entitlement to an effective date earlier than November 
30, 2000, for the grant of service connection for diabetes 
mellitus, Type II.  

(The issue of entitlement to an initial rating in excess 
of 20 percent for diabetes mellitus, Type II, will be the 
subject of a later decision.)


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
November 1969.  

This appeal has been brought to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  The appeal ensued when the RO granted service 
connection for bilateral hearing loss, and assigned a 
noncompensable rating, in a rating decision of January 
2001.  The veteran also appealed a February 2002 rating 
decision in which service connection was granted for 
diabetes mellitus, Type II, and a 20 percent rating was 
assigned, effective from November 30, 2000.  

The Board is undertaking additional development on the 
matter of entitlement to a rating in excess of 20 percent 
for diabetes mellitus, Type II, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will 
prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record 
demonstrates that the veteran's service-connected 
bilateral defective hearing is manifested by no more than 
Level II hearing loss in the left ear and Level I hearing 
in the right ear.  

2.  On November 30, 2000, the veteran submitted an 
original claim for service connection for diabetes 
mellitus.  

3.  There are no claims or documents in the veteran's 
claims folder, to include VA treatment records showing 
treatment for his diabetes mellitus, indicating an intent 
to claim service connection for diabetes mellitus before 
the receipt of his formal claim on November 30, 2000.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
defective hearing are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2002).  

2.  The criteria for an effective date earlier than 
November 30, 2000, for service connection for diabetes 
mellitus are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.400, 3.157 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214 shows that he served in the 
Republic of Vietnam during the Vietnam era.

With respect to the disabilities underlying the present 
appeal, the veteran filed a VA Form 21-526, Veteran's 
Application for Compensation or Pension, in May 2000, 
seeking service connection for loss of hearing.  That 
claim was granted, and the rating assigned is now on 
appeal.  Subsequently, he filed another VA Form 21-526 on 
November 30, 2000, in which he sought service connection 
for diabetes mellitus.  That claim was also granted, in a 
rating decision of February 2002, and the effective date 
assigned by the RO, which is November 30, 2000, is now on 
appeal.  The claims file contains no earlier claim based 
upon diabetes.

A review of the service medical records (SMRs) reflects 
that the veteran's hearing was within normal limits at the 
time of enlistment.  Audiometric testing in 1969 showed a 
45 decibel loss at the 4000 hertz range in the right ear, 
and deterioration of his left ear hearing, to include a 30 
decibel loss at 3000 hertz and a 45 decibel loss at 6000 
hertz.  His SMRs do not reflect diabetes mellitus.  

Post-service records include VA treatment records from 
1992 to the present day.  Records from 1999 show that the 
veteran checked his blood sugar levels at home.  In 
December 1999, it was noted that he rode a stationary bike 
for exercise to help control his blood sugar levels.  He 
also had dietary recommendations.  He had audiological 
complaints, to include difficulty understanding voices 
over the telephone.  

On the authorized audiological evaluation in April 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
40
60
70
LEFT
5
15
40
60
70

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 100 percent in the left 
ear.  The puretone average in the right ear was 45 
decibels and 46 decibels in the left ear.  A mild to 
moderate sensorineural hearing loss (SNHL) in the right 
ear and a mild to moderately severe SNHL in the left ear 
was diagnosed.  

On another authorized audiological evaluation in December 
2000, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
60
65
LEFT
5
15
40
65
65

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and 88 percent in the left 
ear.  The pure tone average was 45 in the right ear and 46 
in the left ear.  A bilateral high frequency hearing loss 
was diagnosed.  

Additional VA treatment records dated through 2002 reflect 
that, in November 2001, the veteran's diabetes mellitus 
was in good control and that he was exercising regularly.  
He had no specific complaints.  In February 2002, he 
remained active and still exercised.  

In a statement dated and received in July 2002, the 
veteran reported complaints associated with his diabetes 
mellitus to include general weakness, nights sweats, 
changes in vision, and lack of mental focus.  He felt that 
his exercise and diet restrictions helped to control his 
diabetes.  

II.  Applicable Criteria

A.  Increased Ratings in General

Disability evaluations are based upon the average 
impairment of earning capacity as determined by a schedule 
for rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Separate rating codes identify 
the various disabilities.  38 C.F.R. Part 4.  In 
determining the current level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once 
the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence 
is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Ratings shall be based, as far as practicable, upon the 
average impairments of earning capacity, with the 
additional proviso that the Secretary shall from time to 
time readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all of the evidence 
and material of record in an appropriate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, and the 
benefit of the doubt doctrine in resolving each issue 
shall be given to the veteran.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002).

As to the issue of entitlement to an initial compensable 
rating for hearing loss, the veteran is technically not 
seeking an increased rating, since his appeal arises from 
the original assessment of disability ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Fenderson, it was 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the 
disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation 
has been disagreed with, it is possible for a veteran to 
be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson, supra.  

B.  Hearing Loss Ratings

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Schedule for Rating 
Disabilities (Rating Schedule) to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Under the 
Rating Schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent, based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies at 1,000, 2,000, 
3,000, and 4,000 cycles per second.  To evaluate the 
degree of disability for bilateral service-connected 
hearing loss, the rating schedule establishes eleven 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 and Diagnostic Codes 
(DCs) 6100-6110 (2002).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 15, 158 
(1993).  Impaired hearing will be considered to be a 
disability for VA service connection purposes when the 
auditory threshold in any of the frequencies at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The U.S. Court of Appeals for Veterans Claims, in Hensley, 
supra, indicated that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service.  As stated by the Court, "[I]f 
evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow 
that the veteran incurred an injury in service."  Id. at 
60, citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  

C.  Effective Date of Service Connection

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim for direct service connection will be the day 
following separation from service or date entitlement 
arose if claim is received within one year after 
separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) 
(2002).

However, the law provides an exception to 38 U.S.C.A. § 
5110(a).  Subject to the provisions of 38 U.S.C.A. § 5101, 
where compensation, dependency and indemnity compensation, 
or pension is awarded or increased pursuant to any act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the 
act or administrative issue.  In no event shall such award 
or increase be retroactive for more than one year from the 
date of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g) (West 1991); McCay v. Brown, 9 Vet. App 
183 (1996); aff'd,106 F.3d 1577 (Fed. Cir. 1997).

In this case, the basis for the grant of service 
connection of Type II diabetes mellitus was the addition 
of that disorder to the list of diseases presumed service-
connected due to herbicide exposure of Vietnam veterans.  
That new provision was made effective from July 9, 2001.  
See 66 Fed. Reg. 23,166 (May 8, 2001).  The veteran was 
assigned an effective date earlier than the change in law, 
based on the Nehmer litigation, infra.

According to 38 C.F.R. § 3.157, in certain cases, a report 
of VA examination or hospitalization can suffice as an 
informal claim for benefits.  In applying 38 C.F.R. § 
3.157, a report of examination or hospitalization cannot 
constitute an informal claim, absent a prior allowance or 
disallowance of a formal claim for compensation or 
pension.  See Crawford v. Brown, 5 Vet. App. 33, 34-35 
(1993).

The U.S. Court of Appeals for Veterans Claims has 
discussed the case of Nehmer v. United States Veterans' 
Administration (Nehmer II), 32 F. Supp 2d 1175, 1176 (N.D. 
Cal.1999).  The Court stressed that the stipulation 
entered into by the Government in the Nehmer litigation 
required that, if VA issued new regulations regarding 
herbicide exposure, VA was required to re-adjudicate prior 
claims that had been denied.  Williams v. Principi, 15 
Vet. App. 189, 192 (2001).  Moreover, the Court noted, 
quoting from the Nehmer stipulation, that, "for awards 
based on herbicide-exposure claims filed after May 3, 
1989, the effective date for such awards would be 'the 
date the claim was filed or the date the claimant became 
disabled or death occurred, whichever is later.'"  Id.

III.  Legal Analysis

A.  Duty to Assist

The Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  In November 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  Among other things, the VCAA eliminated the 
concept of a well-grounded claim and superseded the 
decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(b), 114 Stat. 2096, 2099-2100.  
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45, 620, 45, 630-45, 632 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159 (2002)).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Board is of the opinion that the new law has expanded VA's 
duty to assist (e.g., by providing specific and expanded 
provisions pertaining to the duty to notify), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty-to-assist law applies.  Id.

In the case at hand, the Board is satisfied that VA has 
met its duty to assist the veteran in the development of 
his claims, as well as its duty to notify him of any 
information and evidence needed to substantiate and 
complete his claims under the VCAA.  In May 2001, the RO 
sent a detailed notice letter to the veteran concerning 
the VCAA.  Therein, the RO expressly advised the veteran 
that VA would make a reasonable effort to obtain any 
additional evidence which the veteran might identify as 
pertinent to his claim, including evidence such as private 
medical records, employment records, records from State or 
local government agencies, and Federal agencies.  He was 
advised of what evidence the RO would attempt to retrieve, 
and of his responsibilities in obtaining such evidence 
(e.g., adequately identifying such records).  Also, the RO 
has augmented the evidentiary record in accordance with 
the veteran's requests.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting that VA must communicate 
with claimants as to the evidentiary development 
requirements of the VCAA).

In addition, by virtue of the June 2002 statement of the 
case, the veteran was given full notice of the 
aforementioned regulations that implement the VCAA, 
including VA's obligation to attempt to secure both 
governmental and non-governmental records which the 
veteran might identify, and for which he would provide 
necessary authorization, as well as the evidence that the 
RO had already obtained on his behalf.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows 
that VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
notes that a variety of extensive records have been 
associated with the claims folder including SMRs, 
postservice private and VA treatment records, as well as 
VA examination reports.  Thus, the evidence of record 
provides a complete basis for addressing the merits of the 
veteran's claim as cited above at this time.  Therefore, 
the duty to assist has been satisfied in this case.  
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Having 
determined that the duty to assist has been satisfied, the 
Board turns to an evaluation of the veteran's claim on the 
merits.

B.  Hearing Loss

The veteran's service-connected bilateral hearing loss is 
currently evaluated as noncompensable disabling under 
38 C.F.R. § 4.85, DC 6100 (2002).  The audiometric results 
from a VA examination in April 2000 translates to 
numerical scores of Level I in the right ear and the left 
ear under Table VI, for application of the rating criteria 
found in 38 C.F.R. § 4.85 and 4.86.  In combination with 
speech discrimination scores of 96 percent in the right 
ear and 100 percent in the left ear, the level of hearing 
loss recorded on this examination warrants a 
noncompensable rating under DC 6100.  

The most recent findings as to the veteran's hearing loss 
were provided at VA audiological examination in December 
2000.  At that time, the auditory results translate to 
numerical scores Level I in the right ear and Level II in 
the left ear for application of the rating criteria.  In 
combination with speech discrimination scores of 92 
percent in the right ear and 88 percent in the left ear, 
the level of hearing loss continues to warrant a 
noncompensable rating pursuant to DC 6100.  

The Board notes that the veteran has reported difficulty 
understanding voices on the telephone.  There is no reason 
whatsoever to doubt his statements.  However, it is 
pointed out that ratings for hearing loss must be based on 
the tests administered.  There is no basis in the rating 
code for such situational difficulties.  

Therefore, it is the Board's conclusion that a 
preponderance of the evidence is against the veteran's 
claim for an initial compensable rating, and that the 
claim for increase must be denied.  Where a preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2002).  

The Board concludes by noting that, in evaluating the 
veteran's disability at issue herein, the Board has 
considered all the evidence of record, to include the SMRs 
and the records of post-service medical treatment and 
evaluations to date, without predominant focus on the 
recent evidence of record.  Such review is consistent with 
Court's decision in Fenderson, supra.  The Board has 
accordingly considered whether the veteran is entitled to 
a "staged" rating for his service-connected right knee 
disability, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no 
time since the effective date of the grant of service 
connection has the disability on appeal been more 
disabling than as currently rated under the present 
decision of the Board.

C.  Extraschedular Rating

The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Board, however, is 
still obligated to seek all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record, and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant 
to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  In the veteran's case at hand, the 
Board notes that the RO provided and discussed the 
criteria for assignment of extraschedular evaluations for 
the disability at issue for which an increased rating is 
sought by the veteran on appeal.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary 
for Benefits of the Director of the VA Compensation and 
Pension Service might consider unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Here, the 
Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which 
increased compensation benefits are sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of 
his bilateral hearing loss.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.

D.  Earlier Effective Date

Because the veteran clearly did not file his claim for 
service connection for diabetes mellitus within a year of 
discharge from active service, the earliest effective date 
for service connection cannot be earlier than the date 
that he filed his claim.  Crawford, supra.  Moreover, in 
this case, there appears to be no other exception in the 
law which might provide for a different result.  Although 
there are pertinent treatment reports dated within the 
one-year period prior to the date of receipt of the claim, 
they cannot be used to establish the date of entitlement 
because the veteran had not submitted a prior application.  
See 38 C.F.R. § 3.157.

There are no documents or correspondence from the veteran 
in the claims folder showing his intent to claim service 
connection for diabetes mellitus until the receipt of his 
claim for this benefit on November 30, 2000.  Hence, the 
subsequent RO rating decision that granted service 
connection for diabetes mellitus, effective from that 
date, was correct.  See Williams, Nehmer, supra.

Although the veteran asserts that the law allows for an 
effective date to be assigned based on the date of the 
first diagnosis given, the Board cannot find any such 
provision, and the veteran has not provided the basis for 
such a contention.  As a matter of law, the effective date 
in this case cannot be earlier than the date of receipt of 
the claim by the RO.  In a case such as this one, where 
the law and not the evidence is dispositive, the claim as 
to this sub-issue should be denied because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A compensable rating for bilateral high frequency hearing 
loss is denied.  

The claim for an effective date earlier than November 30, 
2000, for service connection for diabetes mellitus is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

